DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed November 22, 2021. Claims 1-20 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Rejections – 35 USC section § 101
 	Applicant has amended claims 18-20 to include “non-transitory”; thus overcoming the rejection. Therefore the rejection has been withdrawn

Claim Rejections – 35 USC section § 102/103
 	Applicant argues on page 9 that Chen does not teach converting, using a plurality of convolutional layers of a neural network model, the LR residual image into a plurality of HR residual sub-images corresponding to the digital image; however, the Examiner disagrees. From the description of the model in section III, part A, it is abundantly clear that the model (DSIRSR) is a fully convolutional neural network consisting of a feature extraction network and a feature reconstruction network (see section III, subsection A). 
 	Further on page 9, Applicant argue that the feature extraction of Chen is position before the CNN and thus does not teach using a plurality of convolutional layer of a neural network model; however, the Examiner disagree. First note that the feature extraction network is a dense net and by definition a dense net is made up of CNN with multiple layers. Also, note that the claim recites “neural network model”; thus the   “(DSIRSR)  is a fully convolutional neural network consisting of a feature extraction network and a feature reconstruction network” of Chen is equivalent to Applicant’s “neural network model”.
 	Moreover, Applicant argues on page 10 that neither the feature extraction network nor the feature reconstruction network uses a low–resolution residual image and generate a high–resolution residual image. First, the term low and high are subjective since Applicant didn’t quality or define what meant by low or high. This language can be qualified by adding language such as the “the second resolution higher than the first”. Second the term residual image was just the output of the image from the conversion of the image from RGB to YCrCb. 
 	Based on the argument presented above; Chen discloses all the limitations of claim 1 and therefore anticipates it. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 10, 12 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (Single Image Super-Resolution Using Deep CNN with Dense Skip Connections and Inception-ResNet) (Cited in IDS). 
 	As to independent claim 1, Chen discloses a computer-implemented method for increasing image resolution of a digital image (fast single-image super-resolution reconstruction – see abstract), the method comprising: performing bicubic upsampling of the digital image to generate a base high-resolution (HR) image (bicubic interpolation which creates high-resolution image – see section III, subsection A); converting the digital image from a red-green-blue (RGB) color space to a Luma (Y), Chroma Blue Difference (Cb), and Chroma Red Difference (Cr) (YCbCr) color space to generate a low-resolution (LR) residual image (see section IV, subsection A, [p][002]); converting, 

 	As to claim 3, Chen teaches the computer-implemented method, wherein the neural network model comprises an input layer, and the plurality of convolutional layers comprises four convolutional layers that are separate from the input layer (5-layer dense block – see Fig 2).

 	As to claim 4, Chen teaches the computer-implemented method, wherein the input layer is configured to receive the digital image, and an output layer of the four convolutional layers is configured to output the plurality of HR residual sub- images (by definition a 5-layer dense block includes an input layer and 4 convolution layer – see Fig. 2) (See Huang et al for more description of densely connected convolutional networks).

 	Claim 10 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is method claim for the system claimed in claim 10.

 	Claim 12 is rejected for the same reasons as set forth in the rejection of the claim 
 	 Claim 18 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is method claim for the computer-readable medium claimed in claim 18.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable
Chen et al (NPL titled: Single Image Super-Resolution Using Deep CNN with Dense Skip Connections and Inception-ResNet) in view of Yang et al (NPL titled: Video Super-Resolution Based on Spatial-Temporal Recurrent Residual Networks). 
 	As to claim 2, Chen teaches the computer-implemented method, further comprising: wherein the generating of the HR image corresponding to the digital image Chen does not expressly disclose pixel shifting the plurality of HR residual sub-images to generate an HR residual image.
 	Yang discloses a video super-resolution method pixel shifting the plurality of HR residual sub-images to generate an HR residual image (see section 5.1).
 	Chen and Yang are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the video super-resolution method of Yang into fast single-image super-resolution reconstruction of Chen to reconstruct an HR frame from a single LR frame by using a CNN model to extract features from LR frames and then map them to HR one (see section 4.1, [p][001]).
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 11 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is method claim for the system claimed in claim 11.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable
Chen et al (NPL titled: Single Image Super-Resolution Using Deep CNN with Dense Skip Connections and Inception-ResNet) in view of Lim et al (NPL titled: Enhanced Deep Residual Networks for Single Image Super-Resolution).
Chen does not teach the computer-implemented, further comprising: training the neural network model with a plurality of training image sets derived from a training image, each training image set of the plurality of training image sets comprising: an LR image corresponding to the training image, the LR image having a degraded image quality and configured as an input to the neural network model; and a plurality of HR residual sub-images corresponding to the training image and configured as a target output of the neural network model.
 	Lim discloses an enhanced deep residual networks including  an LR image corresponding to the training image, the LR image having a degraded image quality  and configured as an input to the neural network model (see section 4.2); and a plurality of HR residual sub-images corresponding to the training image and configured as a target output of the neural network model (see section 4.2).
 	Chen and Lim are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the enhanced deep residual networks of Lim  into fast single-image super-resolution reconstruction of Chen to reconstruct a high-resolution images of different upscaling factors in a single model multi-scale deep super-resolution system (MDSR) and training method (see abstract).
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
	
	Claim 14 is rejected for the same reasons as set forth in the rejection of the claim 

Allowable Subject Matter
Claims 5, 7-9, 13, 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the Limitations of the base claim and any intervening claims.
(As to claims 5 and 13) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: a first layer of the plurality of convolutional layers is configured with 3x3 pixel kernels and 8 channels; a second layer of the plurality of convolutional layers is configured with 3x3 pixel kernels and 6 channels; a third layer of the plurality of convolutional layers is configured with 3x3 pixel kernels and 4 channels; and a fourth layer of the plurality of convolutional layers is configured with 4 channels.
(As to claim 7-9, 15-17 and 19-20) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein training the neural network model further comprises: filtering the training image using a low-pass filter to generate a filtered image; downsampling the filtered image to generate a downsampled LR image; and degrading image quality of the downsampled LR image by adding noise and artifacts, to generate the LR image corresponding to the training image.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/
Primary Examiner, Art Unit 2663
January 20, 2022